                 Case 1:19-cv-10256-GHW Document 90 Filed 11/10/20 Page 1 of 2




(212) 373-3165

(212) 492-0165

bbirenboim@paulweiss.com




       November 10, 2020




       By ECF

       The Honorable Gregory H. Woods
       United States District Judge
       United States District Court
       Southern District of New York
       Daniel Patrick Moynihan U.S. Courthouse
       500 Pearl Street, Room 2260
       New York, NY 10007

                            Kaloma Cardwell v. Davis Polk & Wardwell LLP, et al.
                                   No. 1:19-cv-10256-GHW (S.D.N.Y.)
       Dear Judge Woods:

                      We represent defendants in the above-captioned matter.

                      We apologize for burdening the Court, but plaintiff filed his second amended
       complaint last night on ECF without redacting a number of documents and information marked as
       “confidential” and for which confidential treatment is sought in violation of the Court’s protective
       order in this case as well as the Court’s model protective order. As Your Honor is aware, the
       Court’s protective order requires that documents marked as confidential or for which confidential
       treatment is sought are to be filed in redacted form and served in unredacted form on the opposing
       party and filed under seal with the Court pending any disputes over the confidentiality
       designations. See ECF 89 at ¶¶ 17, 18; Your Honor’s Model Protective Order at ¶¶ 10, 11.
         Case 1:19-cv-10256-GHW Document 90 Filed 11/10/20 Page 2 of 2


The Honorable Gregory H. Woods                                                             2


               We note that a number of media outlets already have made reference to these
improperly filed documents.

                We have attempted to obtain compliance with the Court’s order from plaintiff, but
he has so far declined to agree to do so.

                We believe that the second amended complaint should be in full compliance with
the Court’s protective order in this case and that all information and documents marked
confidential by defendants or for which confidential treatment has been sought should be redacted
in any public filing pending full compliance with the Court’s rules. We are concerned that plaintiff
will correct the docketing error noted in the Court’s most recent docket entry, but will once again
file on the public docket materials designated as confidential without complying with the Court’s
protective order. We therefore respectfully request that the Court enter an order making clear to
plaintiff that plaintiff should not do so in refiling his seconded amended complaint when he
corrects the ECF deficiency the Court flagged earlier today. For the avoidance of doubt, we seek,
for the time being, confidential treatment of all produced documents marked “confidential” as well
as Firm material and work product prepared in the course of plaintiff’s employment at the Firm
and produced by plaintiff from files he retained following his departure from the Firm.


                                        Respectfully submitted,

                                        /s/ Bruce Birenboim

                                        Bruce Birenboim


cc:    David Jeffries, Esq.
